Title: To Thomas Jefferson from John Trumbull, 26 March 1797
From: Trumbull, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        29 Berner’s Street
London March 26th. 1797.
                    
                    Our Friends Mr. and Mrs. Church with their Family, are on the point of embarking for America where they hope to pass the remainder of their time in a tranquillity of which Europe and especially this Country appears to have little to hope for many years to come.
                    Among the many friends whom they will find happy and impatient to receive them on their Return, there are few whom Mrs. and Miss Church mention more frequently, and with more cordiality of Esteem than Mr. and the Miss Jeffersons. The happy Days We passed in Paris, under your protecting roof, are the frequent subjects of our Conversation, and they look with much expectation of enjoyment to the Society soon to be regained, of Friends whom they remember with such well founded satisfaction.
                    The Situation in public Life to which you are again called to sacrifice the Enjoyments of Retirement and Domestic life, (and on whose arduous  Obligations and Duties, I know not whether to congratulate you or not,) will place you during a considerable part of the year, near this Family of your Friends: and much as I feel the severe Loss which my little Society in this place must suffer from their Absence, so cordially do I congratulate you on the acquisition which will be derived to your’s from their Return.
                    I will say nothing on political Subjects, as Mr. Church’s information is better than mine, and conversation so much more satisfactory than Letters. With the best Wishes for the Happiness of yourself and Family in every situation of Life, I am with much Gratitude Dear Sir Your Obliged and faithful servant & friend
                    
                        Jno: Trumbull
                    
                